J

  300




                               v,




                  &.

                                         ih<                       , X f\<e&/




Possible if y0oi Cou /Jps/W/-
                                                            £             0AJiL




         fS tftA'^H ~)~d h^fa fa-* by           r     (vi-ot*iey


                                                           IS




                               ft/?*    a*    1 fin   te    5o X C*n




                                         ./




 rn                                                                aj   J+v       —   -^r




    ?.
                                              7
              1




   y'jl




          ■
        DALLAS XV: 750
    22 JUN 2015 FH3 I



/


    o      APPt fl